DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species of waste disposal sites in the reply filed on 29 December 2021 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to Claim 5, “the ion mobility measurement” lacks antecedent basis.  Furthermore “measurement may be done” is an optional limitation.  While optional limitations are permitted, as long as no ambiguities are produced, a dependent claim with only optional limitations doesn’t further limit the parent claim.   

Claim 8 contains the trademark/trade name carboxen.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a type of sorbent material and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7-10 and 13-15 are rejected under 35 U.S.C. 102 (a)(1) &(a)(2) as being anticipated by Hall et al. (U.S. Publication No. 2018/0055488, hereinafter Hall).
With respect to Claim 1, Hall discloses, see fig 3 unless otherwise noted, a gas collection and analysis system for detecting microbiomes, the system comprising:
   a waste disposal site [300];
   a sorbent cartridge [sponge para 7] coupled adjacent to the waste disposal site, wherein the sorbent cartridge includes a sorbent media configured to absorb a gas sample from within the waste disposal site;
   a sorbent heating block [inductive heater; para 30] configured to heat the sorbent cartridge and release the gas sample absorbed by the sorbent media; and
   a pumping system [319; para 30] coupling the sorbent cartridge to an ionized gas analyzer mass spectrometer, the pumping system configured to direct the flow of the released gas sample from the sorbent media to the gas analyzer mass spectrometer for chemical analysis.  See Para 34.
	With respect to Claim 2, Hall discloses further comprising one or more sensors [para 26 lists sensors] coupled to the waste disposal site configured to control the pumping system and heating of the sorbent heating block.
	With respect to Claim 4, Hall discloses further comprising a controller [processor 1012, para 43] configured to process data of the ionized gas analyzer mass spectrometer and/or concentration of absorbed and releases gases in real-time and over period of time.
	With respect to Claim 5, the claim only adds optional limitations, and thus is anticipated since claim 1 is anticipated.  Solely in an effort to expedite prosecution, the examiner wishes to point out that Boyden (see 103 below) shows an ion mobility mass spectrometer on page 23, 2nd paragraph.  Boyden is not needed or relied upon in the current rejection to claim 5. 
	With respect to Claim 7, Hall discloses that the sorbent cartridge is reusable [para 7, sponges are reusable], thereby allowing the system to obtain gas samples of multiple, different users.

	With respect to Claim 9, Hall discloses that the sorbent cartridge comprises a single sorbent media for analysis.  Sponges are a single sorbent media.
	With respect to Claim 10, Hall discloses that the waste disposal site is a toilet [300].
	With respect to Claim 13, Hall discloses that the gas sample is utilized for online analysis via gas chromatography.  See para 26.
	With respect to Claim 14, Hall discloses that the ionized gas analyzer mass spectrometer utilizes gas chromatography.  See para 7.
	With respect to Claim 15, Hall discloses that the system is configured to monitor and track the gas samples of a user for evaluation.  See para 24.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Boyden (WO2017137741, hereinafter Boyden).
	With respect to Claim 3, Hall discloses a gas collection and analysis system that uses absorbance and a mass spectrometer to analyze collected waste but discloses no details of the mass spectrometer.

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use any well-known mass spectrometer, including a quadrupole atmospheric ionization mass spectrometer as Hall’s mass spectrometer as this is a common, accurate and reliable type of mass spectrometer.
	 With respect to Claim 6, Hall discloses a gas collection and analysis system that uses absorbance and a mass spectrometer to analyze collected waste but discloses no details of the mass spectrometer.
	 Boyden discloses a similar gas collection and analysis system that uses absorbance and a mass spectrometer to analyze collected waste and specifically mentions using an electrospray ionization mechanism.  See page 2, first paragraph.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use any well-known ionization mechanism in the mass spectrometer, including a electrospray ionization mechanism as this is a common, accurate and reliable type of ionization mechanism.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hall in view of Giese (WO2012106621, hereinafter Giese).
	With respect to Claim 11, Hall discloses that the waste disposal site is a toilet rather than a waste collection bag. 
	Giese discloses a similar gas collection and analysis system that uses absorbance and a mass spectrometer to analyze collected waste but collects the waste in a waste collection bag see para 92.
.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent 7,600,439 shows a similar gas analysis system but not for a toilet.  
	U.S. Publication No. 2018/0168556 shows a similar toilet based gas analysis system.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551. The examiner can normally be reached 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855